 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUARANTY HOLDINGS OF                                No. 1:20-cv-00456-NONE-EPG
     CALIFORNIA, INC., LLC, a California
12   limited liability company,
13                       Plaintiff,                      ORDER TO SHOW CAUSE WHY CASE
                                                         SHOULD NOT BE DISMISSED FOR LACK
14           v.                                          OF SUBJECT MATTER JURISDICTION
15   RESORT AT LAKE TULLOCH, LLC, a                      (Doc. No. 1)
     California limited liability company, et al.,
16
                         Defendants.
17                                                       FOURTEEN-DAY DEADLINE
18

19

20          Plaintiff Guaranty Holdings of California, Inc., LLC, filed a complaint on March 30,
21   2020. (Doc. No. 1.) From the court’s initial review of the complaint, it appears that the court
22   lacks subject matter jurisdiction to consider the claims presented.
23          Federal courts are courts of limited jurisdiction and lack inherent or general subject matter
24   jurisdiction. Federal courts can adjudicate only those cases which the United States Constitution
25   and Congress authorize them to adjudicate. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375
26   (1994). To proceed in federal court, a plaintiff’s pleading must establish the existence of subject
27   matter jurisdiction. Generally, there are two potential bases for federal subject matter
28   jurisdiction: (1) federal question jurisdiction, or (2) diversity jurisdiction.
                                                         1
 1           Plaintiff’s complaint indicates diversity as the basis for this court’s subject matter

 2   jurisdiction. (Doc. No. 1 at ¶ 2.) Under 28 U.S.C. § 1332, district courts have jurisdiction over

 3   civil actions where there is complete diversity of citizenship and the amount in controversy

 4   exceeds $75,000. Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (“Section

 5   1332 requires complete diversity of citizenship; each of the plaintiffs must be a citizen of a

 6   different state than each of the defendants.”). Plaintiff, however, states that “jurisdiction in this

 7   court is proper in as one of the defendants [sic] resides outside this state . . . .” (Doc. No. 1 at 2.)

 8   That is not a correct statement of law.

 9           Complete diversity among the parties appears to be lacking in this case insofar as plaintiff

10   and at least one defendant are California residents, as indicated in the complaint. (Doc. No. 1 at

11   2-3.) Because diversity jurisdiction does not appear to be present, and because the complaint

12   does not indicate the presence of a federal question, plaintiff is HEREBY ordered to show cause

13   in writing within fourteen (14) days of the date of this order why this case should not be

14   dismissed for lack of subject matter jurisdiction.

15
     IT IS SO ORDERED.
16

17       Dated:     April 2, 2020
                                                          UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                          2
